Title: From Thomas Jefferson to Charles Willson Peale, 19 August 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  
                     Dear Sir
                  
                  Monticello Aug. 19. 04.
               
               I recieved two days ago the polygraph lately sent me. it arrived in good order, except that the forked spiral spring which suspends the bar with the friction cylinder was broke. in attempting to connect it again by links it broke repeatedly, and tho’ I succeeded at last so as to use it, yet it is become so short as to perform it’s functions poorly. perhaps you could send me a new spring (for that portion only) by post, protecting it between two slips of wood or pasteboard. the post is but 4. days from Philadelphia here.
               On 5. months full trial of the Polygraph with two pens, I can now conscientiously declare it a most precious invention. it’s superiority over the copying press is so decided that I have entirely laid aside that. I only lament it had not been invented 30. years sooner. I lament nothing more than the not having been able to preserve copies of my letters during the war, which to me would now have been a consoling possession.    the alterations in the two polygraphs made for me are solid improvements; and liking as I do to write with a quill pen rather than a steel one, I value the last pen cases you sent me because they admit by their screws so delicate an adjustment. as the quill-pen requires to be kept in the ink, I add a latch behind the left standard, 3½ I. long, which turns down in front of the top of the pen, & holds it perpendicular in the ink socket. without this the pen hangs by it’s point which crooks too much to be used. instead too of the two large pannels of the cover being of mahogany, I substitute wire netting, which equally protects the machinery, & at the same time admits air and light.   It is not in my power to inform you of the places from which the minerals came which I sent you, because I have forgotten the name of the gentleman who sent them, & therefore cannot turn to his letter. if ever I should recollect it, or otherwise accidentally find his letter I will send it to you. Accept my friendly salutations & assurances of great esteem.
               
                  
                     Th: Jefferson
                  
               
            